EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George McGuire on 3/28/2022.

The application has been amended as follows: 
Amend claims 1, 4, and 5. (See below).
Cancel claims 2 and 11-15.
Replace Drawings. (See attachment).

Claim Amendments
Claim 1:
A connection element to be introduced into at least one component under the effect of pressure and rotation, comprising a main part which comprises a thermoplastic synthetic material, the connection element having a longitudinal axis and being designed to rotate about the longitudinal axis, and the connection element having an upper face with a tool placement point and a lower face which faces away from the upper face, characterized in that the connection element has an expanding portion made of a thermally activatable expandable material on the main part on a circumferential surface extending between the upper face and the lower face; and
wherein a groove in which the expanding portion is arranged is provided in the main part.

Claim 4:
The connection element according to claim 1, wherein the thermally activatable, expandable material is designed to extend under the action of heat.

Claim 5:
The connection element according to claim 1, in which a metallic sleeve is provided which is arranged in the main part and concentrically to the longitudinal axis.

Cancel claims 2 and 11-15.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
Claims 2 and 11-15 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd